NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ALEJANDRO BAEZ-GARCIA, DOC #H41234, )
                                    )
          Appellant,                )
                                    )
v.                                  )           Case No. 2D18-1355
                                    )
STATE OF FLORIDA,                   )
                                    )
          Appellee.                 )
                                    )


Opinion filed March 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County, Jalal Harb, Judge.

Alejandro Baez-Garcia, pro se.



PER CURIAM.


              Affirmed.



NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.